Citation Nr: 1338309	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-23 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.   Entitlement to an increased rating for a residual injury of the right wrist with ununited chip fracture of the ulna and a healed fracture of the sub-articular end of the radius (right wrist disorder), which was assigned a 20 percent evaluation.  

2.  Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served in the Special Philippine Scouts from July 1946 to October 1948.  He died in July 2012, and the appellant is his surviving spouse.  The RO has granted substitution in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
As will be discussed below, the appellant's claim for entitlement to burial benefits was denied in a January 2013 rating decision.  The appellant then submitted a letter as well as additional evidence for this claim in January 2013.  Such a statement could be construed as a notice of disagreement with the January 2013 rating decision.  However, a statement of the case has not been issued, and the Board is required to remand, rather than refer, this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

During his lifetime, the Veteran contended that his service-connected right wrist disability was productive of symptomatology affecting his right fingers.  The November 2010 VA examiner also noted limitation of motion in the Veteran's index and middle fingers as well as "IP joint deformity," but he did not provide an opinion as to whether such symptomatology was a manifestation of the Veteran's service-connected disability.  As such, a remand is necessary to obtain a clarifying medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

Moreover, in a January 2013 rating decision, the RO denied the appellant's claim for entitlement to burial benefits.  The appellant then submitted a letter with additional evidence that seemed to disagree with the denial in January 2013.  However, a statement of the case (SOC) has not been issued.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the November 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's service-connected right wrist disability.  

The examiner should note that the Veteran is unfortunately deceased; therefore, further examination and testing is not possible.  As such, the claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner prior to formulating any opinions.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right finger symptomatology (limitation of motion and IP joint deformity), as contended by the Veteran in the claims file and as noted in the November 2010 VA examination, was a manifestation of his service-connected right wrist disability. 

If so, the examiner should opine as to whether there is any evidence of record that demonstrates the extent of the Veteran's limitation of motion for each finger (index and middle) for the period of September 2009 until his death in July 2012.  If possible, the examiner should also opine as to whether that limitation of motion was comprised of a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension limited by more than 30 degrees.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to burial benefits.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the increased evaluation issue should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


